      Case 4:19-cv-01054-KOB-SGC Document 20 Filed 07/31/20 Page 1 of 2                   FILED
                                                                                  2020 Jul-31 PM 12:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 LARRY WAYNE BODILY,                       )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 4:19-cv-01054-KOB-SGC
                                           )
 SCOTT LLOYD, District Attorney, et        )
 al.,                                      )
                                           )
       Defendants.                         )


                          MEMORANDUM OPINION
      The magistrate judge entered a report on July 6, 2020, recommending that the

court dismiss this action without prejudice pursuant to 28 U.S.C. §§ 1915A(b)(1) for

failing to state a claim upon which relief may be granted. (Doc. 19). The magistrate

judge advised the plaintiff of his right to file specific written objections within

fourteen days. (Id.). That time has expired, and the court has received no objections

from the plaintiff.

      The court, having carefully reviewed and considered de novo all the materials

in the court file, including the report and recommendation, ADOPTS the magistrate

judge’s report and ACCEPTS her recommendation. Therefore, in accordance with

28 U.S.C. § 1915A(b)(1), the court finds that this action should be dismissed without

prejudice for failing to state a claim upon which relief can be granted.
Case 4:19-cv-01054-KOB-SGC Document 20 Filed 07/31/20 Page 2 of 2




The court will enter a separate Final Order.

DONE and ORDERED this 31th day of July, 2020.




                                ____________________________________
                                KARON OWEN BOWDRE
                                UNITED STATES DISTRICT JUDGE




                                   2
